FILED: ERIE COUNTY CLERK 07/31/2020 11:47 AM                                                                                                                                         INDEX NO. 808220/2020
NYSCEF DOC. NO. Case
                1    1:20-cv-01406-CCR Document 1-3 Filed 09/30/20 RECEIVED
                                                                    Page 1 ofNYSCEF:
                                                                              4      07/31/2020




         STATE            OF NEW                 YORK
         SUPREME                   COURT                 : COUNTY                     OF ERIE




         LG      90 DOE,



                                                                         Plaintiff,
          vs.                                                                                                                          SUMMONS

         JOHN          W. RAYMONDA,                              JR.

         37     Oak       Way
          Lake       Placid,        New          York         12946


                                                                         Defendant.




         TO THE             ABOVE                NAMED                DEFENDANT:


                          YOU         ARE          HEREBY                    SUMMONED                     to answer           the     Complaint                  in this        action      and      to serve            a

          copy       of    your       answer,            or,     if    the     Complaint           is not        served        with         this      Summons,                  to   serve        a notice             of

          appearance,               on     the       Plaintiff's              Attorneys          within         TWENTY                    (20)      DAYS               after      the      service       of       this

          Sümmoñs,                 exclusive             of    the      day      of    service       (or       within        THIRTY                 (30)         DAYS            after      the      service           is

          complete           if    this    Summons                   is not     personally         delivered            to you         within            the     State     of     New        York);         and        in

          case    of      your      failure        to appear            or answer,           judgment            will     be taken               against         you     by     default       for     the     relief

          demanded                in the Complaint.



                          Erie      County           is designated                as the     place        of   trial    on     the     basis        of     the     claim         arising       from         sexual
          assaults         that     occurred             in Buffalo,             New       York.


          DATED:                          Buffalo,            New       York

                                          July     30,        2020                                    LIPSITZ             G           EN SCIME                   C               RIA       LLP


                                                                                                      By:

                                                                                                               AMY                         LLER,           ESQ.
                                                                                                      CHRIST                   A     M.     CROGLIO,                     ESQ.
                                                                                                      Attorneys              for     Plaintiff
                                                                                                      42       Delaware            Avenue,Suite                      120

                                                                                                      Buffalo,          New          York          14202-3924

                                                                                                      (716)        849-1333




                                                                                                   1 of 4
FILED: ERIE COUNTY CLERK 07/31/2020 11:47 AM                                                                                                                                                     INDEX NO. 808220/2020
NYSCEF DOC. NO. Case
                1    1:20-cv-01406-CCR Document 1-3 Filed 09/30/20 RECEIVED
                                                                    Page 2 ofNYSCEF:
                                                                              4      07/31/2020




           STATE              OF NEW                 YORK
           SUPREME                       COURT            :    COUNTY               OF ERIE




           LG 90 DOE,


                                                               Plaintiff,                                                                                           COMPLAINT
           vs.
                                                                                                                                                                    Index           No.:
           JOHN          W. RAYMONDA,                                 JR.,


                                                               Defendant.




                          Plaintiff,               above            named,              by    her          attorneys,           LIPSITZ                    GREEN                SCIME                  CAMBRIA


           LLP,       for           her    Complaint                   against           Defendant,                     alleges:


                                                AS      AND           FOR          A FIRST                      CAUSE           OF ACTION                           AGAINST
                                                DEFENDANT,                              JOHN                W.      RAYMONDA,                            JR.,        HEREIN,
                                                  PLAINTIFF,                       LG         90        DOE,        ALLEGES                      AS        FOLLOWS:


                         1.                Plaindff,              LG        90    DOE,            is     a resident           of        the     District            of    Columbia.


                      2.                   This         action         is commenced                             pursuant           to    the      provisions                   of    the     Child          Victims


          Act.


                      3.                   At     the     time       of     the    incidents                set    forth      herein,           Plaintiff,               LG     90      DOE,            (hereinafter


          referred            to    as "THE              CHILD")                  was        an        infant       having           been        born          in    1977.


                      4.                   Upon               information                and             belief,           Defendant,                JOHN                 W.         RAYMONDA,                          JR.


          (hereinafter               referred            to     as "THE            CHILD                  MOLESTER")                          resides        in     the       Village            of     Lake     Placid,



          County         of        Essex        and      State       of     New         York.


                      5.                   At     all     times           herein         mentioned,                     the    CHILD                 MOLESTER                              was        related      to


          THE        CHILD                 by     marriage.


                      6.                   Occurring               in approximately                         the    spring       of       1991,       the     CHILD                  MOLESTER                    sexually


          assauhed                 and     commi::cd                 battery            upon             THE        CHILD               at     the      then        residence                of       THE       CHILD




                                                                                                            2 of 4
FILED: ERIE COUNTY CLERK 07/31/2020 11:47 AM                                                                                                                                                                  INDEX NO. 808220/2020
NYSCEF DOC. NO. Case
                1    1:20-cv-01406-CCR Document 1-3 Filed 09/30/20 RECEIVED
                                                                    Page 3 ofNYSCEF:
                                                                              4      07/31/2020




         MOLESTER                         in     Buffalo,                New            York,          and     said         assault               and         battery           constituted              sexual           offenses               as


         defined              in Article              130         of     the       Penal          Law.


                             7.              The          sexual             crimes           by       THE          CHILD                  MOLESTER                            herein        were         willful,           malicious


         and       intentional                 and        resulted              in injury              to THE             CHILD.



                             8.                As     a direct                  result            of    conduct                  by        THE                CHILD               MOLESTER                        as      described



         herein,              THE          CHILD,                      has      suffered,                and        continues                      to      suffer           great        physical            and          emotional


          pain          of     mind          and          body,              shock,           emotional                    distress,                    physical               manifestations                    of       emotional



          distress,                flashbacks,                    embarrassment,                             loss         of      self-esteem,                         disgrace,              humiliation,                    and        loss


          of      enjoyment                    of     life,        was          prevented                    and         will         condnue                   to     be       prevented                from           performing


          daily          activities                 and          obtaining                 full        enjoyment                      of        life,         and      has        incurred           and         will        continue


          to     incur            expenses                 for         medical             psychological                             treatment,                     therapy           and        counsehng.



                             9.                This           action            falls         within           one          or        more               of     the        exceptions               set      forth           in    CPLR

          §1602.


                              10.              As     a result                of     the      foregoing,                   THE             CHILD,                   has     sustained              general              and        special


          damages                   in    an        amount               which             exceeds                 the      jurisdicdonal                             limits        of     all     lower          courts            which


          would              otherwise                 have             jurisdiction.


                              11.              As      a result                 of      the       foregoing,                    THE              CHILD,                claims            punitive             damages                 in      an


          amount                  which         exceeds                  the       jurisdictional                    limits                of     all     lower            courts         which           would            otherwise


          have          jurisdiction.



                             WHEREFORE,                                        Plaintiff               demands                    judgment                          against           Defendant,                     in      the         First


          Cause              of     Action            in      an        amount                which          exceeds                  the         jurisdictional                     limits         of     all       lower          courts


          which              would             otherwise                     have          jurisdiction,                        and         for         such          other,        further          or      different               relief


          as      the        Court        may          deem              just        and          proper,           together                     with          the        costs      and         disbursements                      of      the


          action.




                                                                                                                                 2




                                                                                                                    3 of 4
FILED: ERIE COUNTY CLERK 07/31/2020 11:47 AM                                                                     INDEX NO. 808220/2020
NYSCEF DOC. NO. Case
                1    1:20-cv-01406-CCR Document 1-3 Filed 09/30/20 RECEIVED
                                                                    Page 4 ofNYSCEF:
                                                                              4      07/31/2020




         DATED:      Buffalo,         New    York

                     July       30,   2020

                                                     LIPSITZ          GREEN           SCIME         C         BRIA    LLP




                                                     By:

                                                                        . KELLER,             ESQ.
                                                             CH       STINA          M.   CROGLIO,             ESQ.
                                                     Attorneys        for     Plaintiff
                                                     42    Delaware         Avenue,         Suite       120

                                                     Buffalo,      New        York        14202-3924

                                                     (716)      849-1333




                                                           3




                                                    4 of 4
